PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/080,507
Filing Date: 28 Aug 2018
Appellant(s): INVIBIO KNEES LIMITED



__________________
S. Alexander Long, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/27/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Claim 1-2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al (8,480,754) in view of Hedley et al (2008/0140214).
Bojarski et al teaches a bone contacting interior with first and second stems opposite a curved outer surface as shown above. Bojarski et al further teaches injection molding. It is obvious that injection molding produces parting lines at the demarcation between mold sections; Appellant states, “this should not be surprising since the absence of parting lines is extremely difficult to achieve”. See page 6, Section II of the arguments dated 1/14/2022.
As contrasted below, the femoral component of Hedley et al has a much larger area (A) (drawn in grey) having no parting line when compared to Appellant’s femoral component.
 
    PNG
    media_image2.png
    500
    410
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    464
    360
    media_image3.png
    Greyscale

Hedley et al teaches placing the posterior parting line similarly positioned to Appellant. Hedley et al teaches placing the anterior parting lines angled much further up the anterior curved outer surface beyond Appellant’s.
The femoral component of Hedley et al teaches “wherein the area (A) is an uninterrupted area of the curved outer surface which is arranged to contact, pivot and/or roll over a tibial surface of a tibial component in normal use, said uninterrupted area of the curved outer surface of the femoral component arranged to pivot through an angle of at least 140 degrees without any parting line and/or without any remnant of a parting line contacting the tibial surface.” It is noted that the “tibial surface of the tibial component” are not positively claimed limitations. 
The examiner notes Appellant’s position, “Based on a determined axis of rotation, the pivot angle of the femoral component taught in Hedley would be approximately 125 degrees as shown in annotated FIG. 9.” The examiner disagrees and notes that the pivotal angle, as shown below in the annotated figure, would be capable of 125 degree pivot angle. 

    PNG
    media_image4.png
    394
    475
    media_image4.png
    Greyscale


Note the examiner’s depiction of a possible tibial surface of a tibial component which allows the femoral component to pivot through an angle of at least 140 degrees without any parting line and/or without any remnant of a parting line contacting the tibial surface. 
	Additionally, according to boneandspin.com/knee-range-of-motion/, it is noted that the normal range of knee flexion is 120-150 degrees. Thus, the prior art Hedley would be capable of performing in this range.

    PNG
    media_image5.png
    432
    516
    media_image5.png
    Greyscale


Turning to the combination of Bojarski et al in view of Hedley et al, the femoral component of Bojarski et al in figures 6 has an almost identical configuration as Appellant’s. When using the positioning of the posterior parting line and anterior parting lines taught by Hedley et al on femoral component of Bojarski et al, the area (A) is much larger than Appellant’s. It is the examiner’s position that the combination rejection of Bojarski et al in view of Hedley et al fulfills all limitations including “wherein the area (A) is an uninterrupted area of the curved outer surface which is arranged to contact, pivot and/or roll over a tibial surface of a tibial component in normal use, said uninterrupted area of the curved outer surface of the femoral component arranged to pivot through an angle of at least 140 degrees without any parting line and/or without any remnant of a parting line contacting the tibial surface”. As noted, “140° is the normal range of motion a knee joint”.
The examiner notes that one skilled in the art would be strive to avoid having a parting line in the curved outer articulating surface area of a femoral component in order to avoid wearing of the tibial component. Thus, placing the posterior lines and the anterior line at least 140° apart would avoid such wear and discomfort.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BRUCE E SNOW/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             
Conferees:
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774 

/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                              

                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.